The testimony was that the deceased, S. Tucker, a Jew peddler, came to the house of Lucy Brewer and Pinkie Williams, in Gold Mine Township, late in the evening, in July, 1892, and there met the defendant Cal Coley. Later, the defendant Tom Coley came to the house also. All ate supper together, and the deceased was asked to stay all night. The defendant Cal accused the deceased of being the man who had charged him with being a "kinkey-head nigger," which the deceased denied.
Cal Coley, one of the defendants, testified that, "after eating supper, we got into the passage and began talking. The peddler said he was tired, and pulled off his clothes and lay down on the bed; then got up and went out. I asked him if he was not the man who called me a `kinkey-headed nigger.'; he said `No'; I asked him twice; he said `No,' and rose for a fight; took hold of me and I of him; we scuffled two or three minutes. I had no weapon; he had on his underclothes. My brother took part with me; he held him, and I hit him. We did not scuffle more than five minutes before I struck him. I did not know whether he took his pistol out or not; could not see whether he had a pistol in his hand or not, but he had one, for I found it in his valise after he was dead. He was attempting to fight me as much as I did him. I only hit him one lick. Tom held him on his side. I hit (881) him with the eye of an ax. We took his body into the woods and burned his clothes and pack; got $159 in money." *Page 547 
The testimony of the woman, Lucy Brewer, was that in the scuffle Cal Coley called for an ax, which Tom carried to him; that Tom refused to strike deceased with the ax, whereupon Cal told Tom to hold deceased and he would strike him, which he did, the deceased begging them the while not to kill him; that after carrying the body into the woods, covering it with pine straw, and burning the clothes and peddler's pack, they took the money found on his person, and all went to Norfolk, Va.
In December, 1893, persons hunting found the remains, and upon inquiry and investigation they were ascertained to be those of S. Tucker. Lucy Brewer, having returned to the neighborhood, was suspected and charged with the murder, or complicity in it, and shortly made a confession, and her testimony was used for the arrest and conviction of the defendants.
At the trial, upon the close of the testimony the defendant's counsel insisted that the act of 1893, dividing the crime of murder into first and second degrees, applied to this case, and that it was the province of the jury to say in this case, under proper instructions, whether defendants, or either of them, were guilty of murder in the first or second degree, or of manslaughter. His Honor instructed the jury that, if they believed the testimony of the defendant Cal Coley, both the defendants were guilty of murder in the first degree, as the act of 1893 was not applicable. Defendants excepted.
Upon the trial the defendants proposed to ask a witness what was the general reputation of Tom Coley for sanity, but, upon objection, the question was not allowed, and defendants excepted.
After the jury had taken the case and had been out about fourteen hours, the court caused them to be brought into the courtroom, the prisoners not being present, and asked them if they were       (882) disagreed on any matter of law or fact. They replied, "On a question of fact." Thereupon, his Honor said, "I cannot aid you in that," and they again retired. Defendants' counsel excepted because the prisoners were not present. At 5:30 o'clock on Saturday the jury were again sent for and asked the cause of their disagreement. One of the jurors replied that they were uncertain as to the meaning of one of the instructions that had been given. The prisoners were then brought into court, and in response to the request of the jury the court repeated the instruction referred to.
The court then said: "I have given you the law; your oaths require you to return your verdict in accordance with the law and the evidence, and if from the facts as you find them to be, and the law as I have laid it down to you, you are satisfied beyond a reasonable doubt that the defendants, or either of them, is guilty of murder, you should return that verdict." *Page 548 
The defendants excepted, first, because the prisoners were not in the courtroom when the court made the first inquiry of the jury; and, second, because what was said to the jury in regard to their duty as to their oaths in returning a verdict of murder.
The jury returned a verdict of murder, and from the judgment thereon the defendants appealed.
No principle of evidence is more clearly settled in North Carolina, nor by a longer line of decisions, than that a witness will not be allowed to testify as to character until he shall have first (883) qualified himself by stating that he knows the general reputation of the person in question. S. v. Wheeler, 104 N.C. 893; S. v.Gee, 92 N.C. 756; S. v. Perkins, 66 N.C. 126; S. v. Parks, 25 N.C. 296. This the witness failed to do, and the objection to the proposed testimony as to character was properly sustained. There was no error in the refusal of the court either to instruct the jury that they could return a verdict of murder in the second degree (under the act of 1893), or that it was in their power to return a verdict for a less offense than murder. It is settled beyond all room for dispute that the Legislature, in the act repealing a law, may, by a saving clause, retain the provisions of the existing law in force as to all crimes committed prior to its passage. S.v. Halford, 104 N.C. 874.
The controversies that have heretofore provoked discussion have arisen upon the question whether particular language could be construed as implying a legislative intent to limit the operation of an act to offenses committed after its passage, and leave the preexisting law in force as to those previously committed. S. v. Massey, 103 N.C. 356; S. v. Long,78 N.C. 571; S. v. Williams, 97 N.C. 455; S. v. Putney, 61 N.C. 543. As the purpose that the act of 1893 should operate prospectively, and that the common law should remain in force as to homicides committed prior to its passage, is expressed in unequivocal terms in the proviso to the act, we think that the question whether the offense with which the prisoners are charged should be classified as murder in the second degree did not arise.
The view presented by the testimony of the prisoner Calvin Coley is that most favorable to the defense, and though he stated that there was a mutual affray, commencing between the deceased and himself, he admitted that his brother, the prisoner Thomas Coley, from the (884) first, took part with him, and very soon after the engagement began, had the deceased upon the ground and held him down *Page 549 
while he (the prisoner Calvin) got the ax and knocked him in the head. This witness admitted that the deceased used no pistol or other weapon and was engaged in an unequal encounter with two men. When, in such an unequal contest, the deceased was thrown to the ground and pinioned there by one, while the other crushed his skull with an ax, the slight provocation shown was not sufficient to mitigate the offense of killing with a deadly weapon and with such deliberate cruelty. The force used was excessive, and the manner of using it evinced the fixed purpose to kill. They were not acting on the defensive, because the deceased was held prostrate upon the ground, nor under the furor of one who, blinded by the momentary passion provoked by an assault, strikes without deliberation. The holding of the deceased by one till the other procured the ax, and the slaying by the other of a person so perfectly helpless, is inconsistent (because of its deliberate character) with the legal conception of a killing in the heat of the passion previously engendered in an encounter.
There was no error in giving the instruction numbered 16, and which embodies the principle we have stated.
The general rule is, that no witness, other than such as are declared by the court upon examination to be experts, shall be allowed, in the face of objection, to express his opinion upon matters to which the inquiry of a jury is being directed. One of the exceptions to this rule is, that any person who has sufficient intelligence to testify as to any subject is allowed to express an opinion upon a question of the sanity of another person, to be weighed by the jury according to their estimate of its value. But while testimony as to mental capacity falls within the exception to the rule governing the admissibility of proof of opinions, we know of no principle upon which hearsay evidence      (885) of what experts or nonexperts have thought or said of the sanity or insanity of a particular person can be made competent. The attempt to prove insanity by general reputation was not less objectionable and incompetent than would have been the attempt to show by a third party what a particular individual thought or said.
It was the right of the prisoners to be present when anything was said or done that might prove prejudicial to their interests, but the court gave the jury no instructions in their absence. They had no ground to complain, because the judge took the precaution to inquire whether the jury desired any such information as would make it necessary to send to the jail for them. In repeating the instruction previously given, and in giving the admonition complained of, we do not think that the judge overstepped the limit of his power by expressing or even intimating an opinion as to the facts. *Page 550 
Upon a careful review of all of the exceptions, we are of opinion that there is
No error.
Cited: Cogdell v. R. R., 130 N.C. 326; S. v. Hunt, 134 N.C. 688; S.v. Perkins, 141 N.C. 807.
(886)